DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
Claims 1, 4-6, 8-13, and 20-27 are pending, wherein claims 26-27 were newly added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leveling mechanisms” in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 204770590 U, cited in IDS filed 6/03/19) in view of Kim (WO 02/13995 A1, previously cited).
Regarding claim 1, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); and
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2).
Li is quiet to at least three low-pressure casting furnaces; and wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination of Li and Kim would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 8, the combination of Li and Kim suggests wherein the at least three low-pressure casting furnaces are arranged in a shape of a triangle with a center of each low-pressure casting furnace at a vertex of the triangle (see rejection of claim 1 above, note the four furnace arrangement of the combination, three of the furnaces, indicated by the location of the risers, would thus form a triangular arrangement).

Regarding claim 9, the combination of Li and Kim suggests the shape of the triangle is a right triangle (see rejection of claims 1 and 8 above, fig 2 of Kim, note that a selection of three of the riser tubes would correspond to a right triangle).

Regarding claim 10, the combination of Li and Kim suggests wherein two sides of the triangle that are opposite and adjacent to an acute angle of the triangle are different lengths (see rejection of claims 1 and 8-9 above, figure 2 of Kim, note that a selection of three of the riser tubes would correspond to a right triangle, note that the lengths between the sides of the triangles would be different).

	Regarding claim 11, the combination teaches the mold oriented upon the at least three low-pressure casting furnaces in fluid cooperation with at least one of the three low-pressure casting furnaces (Li, fig 1 shows mold 1 arranged above and in fluid communication with the casting furnaces 2).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 11 above, and further in view of Zhou (CN 203343411 U, cited in IDS filed 6/03/19).
Regarding claim 12, Li is quiet to wherein the mold further comprises a sand mold.
However, use of sand molds in low pressure casting furnaces is known.  Zhou teaches the use of two casting crucible furnaces (paragraph [0003], figure 1) in conjunction with a sand mold (figure 1, paragraph [0001], sand casting) in low pressure casting (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art to substitute a sand mold, for the mold of Li, as use of sand molds for low pressure casting furnaces is known, and that the substitution of one known element for another would have yielded predictable results.  MPEP 2143(I)(B).

Claims 4-6 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 1 above, and further in view of Bonfert (DE 4014641 A1).
Regarding claim 4, the combination of Li as modified by Kim is quiet to a frame, wherein each of the at least three low-pressure casting furnaces is supported upon the frame.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the work platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).

Regarding claim 5, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, Bonfert shows the arrangement of the furnaces (4) in a transfer frame (6) on a base of the support frame (7)), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5).

Regarding claim 6, the combination suggests the mold supported upon the frame above the at least three low-pressure casting furnaces in fluid cooperation with each of the at least three low-pressure casting furnaces (note combination, Li shows the furnaces in cooperation with the mold, Bonfert shows the mold supported on the work platform (8) which is supported on the stationary support frame (7)).

	Regarding claim 20, the combination is quiet to the frame occupying an area of generally fifteen feet by fifteen feet.  However, note that the courts have held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).  In the instant case, the claimed dimension of the frame is for merely scaling up the apparatus to incorporate a large mold and the at least three furnaces.

	Regarding claim 21, the combination of Li as modified by Kim and Bonfert teaches at least three top covers (note combination discussed in claim 1 above regarding up to four furnaces, Li teaches covers 21 above the furnaces), each provided on one of the at least three low-pressure casting furnaces (Li, fig 1, covers 21 for each furnace); and a first platform supported by the frame generally flush with the at least three top covers to support the mold (Bonfert, figure, working platform 8 is generally flush with the top of the furnace 4).

	Regarding claim 22, the combination of Li as modified by Kim and Bonfert teaches a second platform supported on the frame below the top covers (Bonfert, figure, see platform below the furnace and transfer frame).
Note that the limitation of for operator access to the at least three low-pressure casting furnaces is a functional limitation (see MPEP 2114(I) and (II)).  The structure shown in figure is identical to the structure claimed (platform), and thus would be capable of performing the claimed function, such as providing operator access.

Claims 4-6 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim as applied to claim 1 above, and further in view of LPM Group (“Machines and Equipment for Aluminum and Magnesium Low Pressure and Gravity Die Casting”, Wayback Machine dated 2017).
Regarding claim 4, the combination of Li as modified by Kim is quiet to a frame, wherein each of the at least three low-pressure casting furnaces is supported upon the frame.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.
It would have been obvious to one of ordinary skill in the art to include a frame as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames would support the casting furnace and mold assembly, as well as enable an operator access to the mold.

Regarding claim 5, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, LPM Group shows the arrangement of the furnaces supported in the frame, the furnaces including the leveling mechanisms, see BP3, BPD, and BPT on page 4), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).

Regarding claim 6, the combination suggests the mold supported upon the frame above the at least three low-pressure casting furnaces in fluid cooperation with each of the at least three low-pressure casting furnaces (note combination, Li shows the furnaces in cooperation with the mold, LPM Group shows a clamping assembly for the mold above the furnaces, see devices on pages 3-6).

	Regarding claim 20, the combination is quiet to the frame occupying an area of generally fifteen feet by fifteen feet.  However, note that the courts have held that mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).  In the instant case, the claimed dimension of the frame is for merely scaling up the apparatus to incorporate a large mold and platform for access to the mold.

	Regarding claim 21, the combination of Li and Kim teaches at least three top covers (note combination discussed in claim 1 above regarding up to four furnaces, Li teaches covers 21), each provided on one of the at least three low-pressure casting furnaces (Li, fig 1, covers 21 for each furnace).
The combination of Li and Kim is quiet to a first platform supported by the frame generally flush with the at least three top covers to support the mold.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines on page 4, 5, and 6 include a platform (see platform that would form the lower plate of the mold clamping assembly and right above the top of the furnaces) which is generally flush with the top covers of the furnace that support the mold.
It would have been obvious to one of ordinary skill in the art to include a platform supported by the frame generally flush with the top covers as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The platforms would perform the predictable result of supporting a mold above the furnace.

	Regarding claim 22, the combination of Li and Kim is quiet to a second platform supported on the frame below the top covers for operator access to the at least three low-pressure casting furnaces.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines on page 6 (BPS, BPS-8, BPS-C) show platforms for the operator.  Additionally note the portion of the leveling mechanisms of the BP3, BPD, and BPT machines shown on page 4, can be construed as platforms for the furnace, which are below the top covers, and would allow an operator to access the furnace.
It would have been obvious to one of ordinary skill in the art to include a platform supported on the frame below the top covers as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The platforms would perform the predictable result of providing an operator access to the mold or access to the furnace.

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bonfert.
Regarding claim 13, Li teaches a casting system (fig 1) comprising:
a plurality of leveling mechanisms (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 in figure 1 which would be capable of leveling the furnaces); and
a plurality of low-pressure casting furnaces (2) each supported upon one of the plurality of leveling mechanisms (fig 1 shows each casting furnace 2 supported on the elevating means 5), each adapted to be connected in fluid communication with a mold (fig 1).
Li is quiet to a frame, and that the plurality of leveling mechanisms are supported upon the frame.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the work platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).  Note that in said combination, the leveling mechanisms disclosed in Li, would be supported on the stationary support frame (7) of Bonfert.

Regarding claim 25, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); 
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC  and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2);
the mold above the at least two low-pressure casting furnaces in fluid cooperation with each of the at least two low-pressure casting furnaces (fig 1, mold 1 in fluid communication with each furnace 2); and
at least two top covers (fig 1, covers 21), each provided on one of the at least two low-pressure casting furnaces (fig 1, covers 21 for each of the furnaces 2).
	Li is quiet to a frame, wherein each of the at least two low-pressure casting furnaces is supported upon the frame; the mold supported upon the frame above the at least two low-pressure casting furnaces; a first platform supported by the frame generally flush with the at least two top covers to support a mold; and a second platform supported on the frame below the top covers for operator access to the at least two low-pressure casting furnaces.
Bonfert teaches (figure 1) a low pressure casting plant (1) comprising a casting machine (3) equipped with a mold (2) arranged vertically above a melting furnace (4).  The melting furnace is connected to the mold via a riser pipe (5) arranged in a transport frame (6).  The transport frame is positioned in a stationary support frame (7) under the working platform (paragraph [0013]), shown to be generally flush with the top of the furnace (see figure).  A second platform is shown under the furnace (4) and transfer frame (6).  To replace the melting furnace (4), it is removed vertically via the transport frame (6) through an opening (9) in the working platform (8), with the casting machine (3) being removed beforehand (paragraph [0013]).  To achieve a short downtime of the casting machine, a ready-to-use melting furnace is placed in another supporting frame (6) in the supporting structure (7) via the opening (9) and then the casting machine (3) is positioned over the melting furnace (4) again (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Bonfert, such as the arrangement of the furnaces in a transfer frame positioned in a stationary support frame under a working platform, the working platform being generally flush with the top/cover of the furnaces, and a second platform supporting the transfer frame and furnace, as Bonfert teaches the advantages of quick removal and replacement to reduce downtime of the casting machine (paragraph [0004]).  Note that the limitation of for operator access to the at least three low-pressure casting furnaces is a functional limitation (see MPEP 2114(I) and (II)).  The structure shown in figure is identical to the structure claimed (platform), and thus would be capable of performing the claimed function, such as providing operator access.

Claims 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of LPM Group.
Regarding claim 13, Li teaches a casting system (fig 1) comprising:
a plurality of leveling mechanisms (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 in figure 1 which would be capable of leveling the furnaces); and
a plurality of low-pressure casting furnaces (2) each supported upon one of the plurality of leveling mechanisms (fig 1 shows each casting furnace 2 supported on the elevating means 5), each adapted to be connected in fluid communication with a mold (fig 1).
Li is quiet to a frame, and that the plurality of leveling mechanisms are supported upon the frame.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.  The furnaces include leveling mechanisms (see BP3, BPD, and BPT on page 4), wherein each of the furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).
It would have been obvious to one of ordinary skill in the art to include a frame as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames would support the casting furnace and mold assembly, as well as enable an operator access to the mold.

Regarding claim 25, Li teaches a casting system (abstract, figs 1-2) comprising: at least two low-pressure casting furnaces (fig 1, casting furnaces 2), each adapted to be connected in fluid communication with a mold (fig 1, each casting furnace connected to mold 1);
 a plurality of stalk tubes (figs 1-2, two stalk tubes 4), each stalk tube provided upon one of the at least two low-pressure casting furnaces to provide fluid communication from the one of the at least two low-pressure casting furnaces to the mold (figs 1-2 show stalk tubes 4 communicating with mold 1); 
at least one controller (fig 3, PLC) in cooperation with the at least two low-pressure casting furnaces to collectively operate the two low-pressure casting furnaces to cast a material into the mold (translation, p.5, lines 36-49, PLC  and pressure regulator to control furnace filling pressure);
wherein only one stalk tube is provided for each of the at least two low-pressure casting furnaces (fig 1 shows one stalk tube 4 per furnace 2);
the mold above the at least two low-pressure casting furnaces in fluid cooperation with each of the at least two low-pressure casting furnaces (fig 1, mold 1 in fluid communication with each furnace 2); and
at least two top covers (fig 1, covers 21), each provided on one of the at least two low-pressure casting furnaces (fig 1, covers 21 for each of the furnaces 2).
	Li is quiet to a frame, wherein each of the at least two low-pressure casting furnaces is supported upon the frame; the mold supported upon the frame above the at least two low-pressure casting furnaces; a first platform supported by the frame generally flush with the at least two top covers to support a mold; and a second platform supported on the frame below the top covers for operator access to the at least two low-pressure casting furnaces.
LPM Group discloses various low pressure die casting machines that are commercially available around the world.  The low pressure die casting machines in the upper left image on page 3 shows the furnaces supported on a frame which further supports a mold assembly.  Pages 4-7 show additional low pressure die casting machines include frames supporting the furnace and the mold clamping assembly.  The low pressure die casting machines on page 4, 5, and 6 include a platform (see platform that would form the lower plate of the mold clamping assembly and right above the top of the furnaces) which is generally flush with the top covers of the furnace that support the mold.  The low pressure die casting machines on page 6 (BPS, BPS-8, BPS-C) show platforms for the operator.  Additionally note the portion of the leveling mechanisms of the BP3, BPD, and BPT machines shown on page 4, can be construed as platforms for the furnace, which are below the top covers, and would allow an operator to access the furnace.
It would have been obvious to one of ordinary skill in the art to include a frame, a first platform generally flush with the top covers for supporting the mold, and a second platform below the top cover for operator access to the furnace, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  The use of frames and platforms provide the predictable result of supporting the assembly, including the casting furnace and mold assembly.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Kim and Bonfert (alternatively, Li as modified by Kim and LPM Group) as applied to claim 6 above, and further in view of Chen et al (US 2020/0038947, previously cited).
Regarding claims 23-24, the combination is quiet to the mold being sized to cast a component that weighs up to three thousand pounds (claim 23) and the mold is sized to cast a component that occupies a volume of up to one thousand, one hundred and fifty two cubic feet (claim 24).
Chen et al teaches a pressurized casting device for large aluminum alloy castings (abstract) including two or more holding furnaces (abstract).  Chen et al recognizes that the demand and application of large and complex castings, especially large and complex aluminum alloy frames, plate shapes and cabin castings, are becoming more wider and wider in the fields of aerospace, weapons, ships, automobiles, electronics (paragraph [0003]).  Chen et al teaches of casting large (over 1500 kg, outer dimension of about 2500 mm) aluminum alloy castings (paragraph [0005-0006]).
It would have been obvious to one of ordinary skill in the art to form the mold to be sized to cast a component that weighs up to three thousand pounds and to form the mold to be sized to cast a component that occupies a volume of up to one thousand, one hundred and fifty two cubic feet, as mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  MPEP 2144.04(IV)(A).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Bonfert as applied to claim 25 above, and further in view of Kim.
Regarding claim 26, the combination of Li as modified by Bonfert teaches the low pressure casting furnaces are each adapted to be connected in fluid communication with a mold (Li, figure 1) and wherein only one stalk tube is provided for each of the low-pressure casting furnaces (Li, figure 1), but is quiet to at least three low-pressure casting furnaces, wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 27, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, Bonfert shows the arrangement of the furnaces (4) in a transfer frame (6) on a base of the support frame (7)), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5).

Claim 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by LPM Group as applied to claim 25 above, and further in view of Kim.
Regarding claim 26, the combination of Li as modified by LPM Group teaches the low pressure casting furnaces are each adapted to be connected in fluid communication with a mold (Li, figure 1) and wherein only one stalk tube is provided for each of the low-pressure casting furnaces (Li, figure 1), but is quiet to at least three low-pressure casting furnaces, wherein one pair of the at least three low-pressure casting furnaces is spaced apart a greater distance than another pair of the at least three low-pressure casting furnaces to provide different spacing options of the plurality of stalk tubes for the mold.
Kim teaches a low pressure casting apparatus (abstract) that is intended to shorten a time period required to cast molten metal into a mold cavity in order to maximize productivity (abstract) by providing a plurality of branch gates, and casting the molten metal into plural runners through a plurality of riser tubes (abstract, fig 2).  Note that figure 2 shows four riser tubes (30) arranged to feed into runners around the cavity 15.
It would have been obvious to one of ordinary skill in the art to include the teachings of Kim, such as to provide a plurality of branch gates, plural runners, and plural riser tubes, such as the four shown in the arrangement of figure 2, as Kim recognizes the arrangement shortens the time period required to cast molten metal and thus maximizes productivity (abstract).
Note that although Kim shows one furnace 20 and the plural riser tubes 30 extending into the furnace, Li recognizes that the arrangement of a single furnace with plural riser tubes to be an obvious alternative to using a furnace for each riser tube (see Li, figures 1-2, p.4 lines 31-47).  Thus, the combination would suggest an embodiment of using four furnaces in a rectangular arrangement with four riser tubes extending into the mold.  An arrangement of four furnaces meets the claimed limitation of at least three furnaces, and that the center of the furnaces would correspond to the location of the riser tubes, which is shown in figure 2 of Kim to meet the limitation of wherein one pair is spaced apart a greater distance than another pair (figure 2 of Kim, note the pairs along the short sides compared to the pairs along the long sides).  Note that the limitation of “to provide different spacing options of the plurality of stalk tubes for the mold” is a functional limitation of arrangement, which is met in the combination (depending upon which of the four risers in the rectangular arrangement is used).

Regarding claim 27, the combination suggests further comprising a plurality of leveling mechanisms supported upon the frame (112f, see applicant’s specification paragraph [0032] describing conventional machine tool levelling mechanisms, Li discloses elevating means 5 which would be capable of leveling the furnaces, LPM Group shows the arrangement of the furnaces supported in the frame, the furnaces including the leveling mechanisms, see BP3, BPD, and BPT on page 4), wherein each of the at least three low-pressure casting furnaces is supported upon one of the leveling mechanisms (Li, figure 1, shows the furnaces supported on the elevating means 5, page 4 of LPM Group showing leveling mechanisms, note that the bottom portion of the leveling mechanism can be considered a frame which the leveling mechanism is supported upon).

Response to Arguments
A telephonic interview was held on 5/20/22.  See attached interview summary for details.
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive.
Applicant argues, with respect to the rejection of claims 1 and 8-11 under 35 USC 103 over Li in view of Kim, that Li discloses two furnaces, and Kim discloses one furnace, therefore the combination fails to disclose three furnaces.
Note that the rejection is based on the combination of Li and Kim, and what would have been obvious to one of ordinary skill in the art.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  MPEP 2141.03(I). Li teaches a single furnace with two stalk tubes (fig 2), or, alternatively, two furnaces each having a stalk tube (fig 1).  Kim teaches a single furnace having four riser tubes in a rectangular arrangement so as to shorten the time period required to cast the mold metal.  A combination to include the teachings of Kim would suggest an arrangement of four riser tubes.  As Li suggests the alternatives of having one furnace with multiple tubes or a furnace for each tube, the combination would suggest four furnaces for the four riser tubes.
Applicant argues that the proposed combination is impermissible because it renders Kim unsatisfactory for its intended purpose, which is to shorten a time period required to cast molten metal into a molding cavity.
The examiner disagrees.  The combination would not render the prior art unsatisfactory for its intended purpose.  Note that the rejection is a modification of Li so as to have the arrangement of four riser tubes and branch gates, and thus the corresponding four furnaces.  Kim's advantage of shortening the time period is not due to specifically using a single furnace with multiple riser tubes as argued by applicant, but due to the arrangement of multiple riser tubes feeding into runners distributed through branch gates around the mold cavity, which would prevent overheating of the casting openings, thus shortening the time required for solidification in the casting openings.
Applicant additionally argues that Li and Kim disclose multiple tubes for a furnace, thereby teaching away from the limitation of "only one stalk tube is provided for each of the at least three low-pressure casting furnaces."
The prior art references do not teach away as the disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Note that Li specifically teaches, as an alternative to multiple tubes for a single furnace (fig 2), one tube provided for each of the furnaces (fig 1).
During the interview held on 5/20/22, applicant argued that neither Li nor Kim recognize the advantages of having the three low pressure casting furnaces spaced apart, such that one pair is spaced apart a greater distance than another pair, to provide different spacing options of the plurality of stalk tubes for the mold. 
Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See MPEP 2145(II).

With respect to claims 5 and 13, applicant argues that the combination fails to teach leveling a furnace, as Cook is directed to raising and lowering the die.
The examiner disagrees.  First, note that Cook is no longer cited in the current rejection of the claims.  However, note that the rejection was based on the combination, where the elevating means (5) of Li meet the claimed leveling mechanism.  Cook was cited to teach the frame and base arrangement, such that in the combination, the elevating means of Li would be supported by the base.  In the current rejection, Bonfert is cited to teach the frame arrangement, with the furnace and its transfer frame being supported on a platform of the stationary support frame.

With respect to claims 4-6, 20-22, and 25, applicant argues that the NPL document from lpm group ("low pressure and gravity die casting machines and tooling") is not prior art as the earliest recorded date available to the public, as shown by Wayback Machine, is April 5 2019 which is after applicant's filing date of April 4 2019.
The examiner disagrees.  First, note that the reference lpm group (“low pressure and gravity die casting machines and tooling”, 2018) is no longer cited in the rejection.  The current rejections now cite LPM Group (“Machines and Equipment for aluminum and magnesium low pressure and gravity die casting, 2017) which has similar teachings to the 2018 lpm group brochure.  Note that the 2017 brochure was archived by Wayback Machine on September 18, 2017, thus being publicly available at least as of September 18, 2017.
Additionally, with regards to the 2018 lpm brochure, note that although applicant has submitted a copy of the Wayback machine result indicating the date at which the Wayback Machine archived the webpage, it is shown on Google that the date at which the webpage containing the NPL document was publicly available and indexed by Google was Jan 26, 2018.  A screenshot of a Google search result for the 2018 catalog by lpm group showing the Jan 26, 2018 date (arrow was added to point to the date, the three dots was pressed to show the details of the result showing the link to the webpage) was previously provided.  Note that the date provided by Wayback machine is not necessarily the date the webpage was published, but the date at which Wayback machine’s crawlers accessed said webpage, thus indicating that said webpage was publicly available at least as of said date from Wayback machine, and possibly earlier.  The date shown on the screenshot of the google search result similarly shows the date at which Google indexed the webpage, thus indicating the date at which the webpage was accessed by Google’s crawlers.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735